DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-12, 16, 17, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Menichetti (US 20110298197 A1).

Regarding claim 9, Menichetti discloses a cross member for supporting a dual rotary raking machine comprising an elongated member having a first end section (103) hingedly attached to a central section (910) and an opposite end section (104) hingedly attached to said central section, a first piston (341) attached to said first end section and to said central section, a second piston (342) attached to said opposite end section and to said central section, wherein operation of each of said first and second pistons causes each of said first and opposite end sections to rotate between a first generally horizontal position (paragraph 0049) and a second over-rotated an upward position (see Fig. 5a) 
Menichetti does not disclose wherein the over-rotated position is one of about one hundred fifteen degrees from horizontal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rake with an over-rotated position that is about one hundred fifteen degrees from horizontal. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 10, Menichetti discloses (Original) The cross member of claim 9 further comprising a first support arm (105) pivotally mounted to said first end section, and a second support arm (106) pivotally mounted to said second end section, a third piston (3001) attached to said first end section and to said first support arm, a fourth piston (3002) attached to said second end section and to said second support arm, wherein operation of each of said third and fourth pistons causes each of said first and second arms to rotate laterally along a horizontal plane between an inward retracted position and an outward extended position (paragraph 61).

Regarding claim 11, Menichetti discloses the cross member of claim 10
Menichetti does not disclose wherein said inward retracted position is about five degrees from a centerline.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rake with a retracted position that is about five degrees from a centerline. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 12, Menichetti discloses the cross member of claim 9 further comprising a first locking mechanism (607) between said first end section and said central section, and a second locking mechanism (608) between said second end section and said central section for temporarily holding said end sections in place relative to said central section (paragraph 0057).

Regarding claim 16, Menichetti discloses a dual rotary raking machine comprising: 
a. a horizontally oriented elongated cross member (910) having a centrally located bracket for attachment to the back of a vehicle; 
b. a first extension (103) having a first end attached to one end of said cross member using a first hinge (303), and a second end pivotally attached to a first support arm; 
c. a first piston (341) having one end attached to said cross member and an opposite end attached to said first extension for imparting motion to said first extension around said first hinge; 
d. a second extension (104) having a first end attached to an opposite end of said cross member using a second hinge (304), and a second end pivotally attached to a second support arm; 
e. a second piston (342) having one end attached to said cross member and an opposite end attached to said second extension for imparting motion to said second extension around said second hinge; 
f. a first rotary raking machine (901) pivotally attached to said first support arm; 
g. a third piston (3001) having one end attached to said first extension and an opposite end attached to said first support arm for imparting lateral motion to said first support arm; 
h. a second rotary raking machine (901) pivotally attached to said second support arm; and 
i. a fourth piston (3002) having one end attached to said second extension and an opposite end attached to said second support arm for imparting lateral motion to said second support arm, 
wherein operation of each of said first and second pistons causes each of said first and second extensions to rotate between a first generally horizontal position (paragraph 0049) and a second over-rotated position (see Fig. 5a). 
Menichetti does not disclose wherein the over-rotated position is one of about one hundred fifteen degrees from horizontal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rake with an over-rotated position that is about one hundred fifteen degrees from horizontal. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 17, Menichetti discloses the raking machine of claim 16 further comprising a first locking mechanism (607) between said first extension and said cross member, and a second locking mechanism (608) between said second extension and said cross member for temporarily holding said extensions in place relative to said cross member (paragraph 0057).

Regarding claim 23, Menichetti discloses the raking machine of claim 16 wherein operation of each of said third and fourth pistons causes each of said first and second arms to rotate laterally along a horizontal plane between an inward retracted position and an outward extended position (paragraph 0061).

Regarding claim 24, Menichetti discloses the raking machine of claim 23. 
Menichetti does not disclose wherein said inward retracted position is about five degrees from a centerline.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rake with a retracted position that is about five degrees from a centerline. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Menichetti in view of Moore (US 3760575 A).

Regarding claim 25. Menichetti discloses the raking machine of claim 16.
Menichetti does not disclose a first handle on said first rotary raking machine and a second handle on said second rotary raking machine for adjusting the vertical heights thereof.
In the same field of endeavor, Moore discloses a handle (crank 66) on the hayrake for varying the height of the hayrake (col. 4 lines 4-8).
It would be obvious to one of ordinary skill in the art to provide the hayrakes disclosed by Ungruh with handles, as disclosed by Moore, as a way of varying the operating height. 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Menichetti in view of Cornelius (EP 0257697 A1).

Regarding claim 13, Menichetti discloses the cross member of claim 10 further comprising 
Menichetti does not disclose a first joint () on said first support arm, a second joint () on said second support arm, a first shock absorber provided across said first joint, and a second shock absorber provided across said second joint.
In the same field of endeavor, Cornelius discloses a hayrake arm (53) having a joint (75), with a shock absorber (91) provided across the joint for suppressing unwanted shocks caused by crop thrown against the rake tines, but allowing minimal shocks to remove crushed crop stuck to the rake tines (col 11 lines 25-44). 
It would be obvious to one of ordinary skill in the art to provide the first and second support arms disclosed by Menichetti with joints having shocks, as disclosed by Cornelius, as a way of controlling shocks received by the rake, and loosening crushed crop. 

Regarding claim 18, Menichetti discloses the raking machine of claim 16. 
Menichetti does not disclose a first joint on said first support arm, a second joint on said second support arm, a first shock absorber provided across said first joint, and a second shock absorber provided across said second joint.
In the same field of endeavor, Cornelius discloses a hayrake arm (53) having a joint (75), with a shock absorber (91) provided across the joint for suppressing unwanted shocks caused by crop thrown against the rake tines, but allowing minimal shocks to remove crushed crop stuck to the rake tines (col 11 lines 25-44). 
It would be obvious to one of ordinary skill in the art to provide the first and second support arms disclosed by Menichetti with joints having shocks, as disclosed by Cornelius, as a way of controlling shocks received by the rake, and loosening crushed crop. 




Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Menichetti in view of Knusting (US 4166352 A).

Regarding claim 14, Menichetti discloses the cross member of claim 10 further comprising a first raking machine mounted to said first support arm, and a second raking machine mounted to said second support arm.
Menichetti does not disclose at least one first shielding bar attached to and extending perpendicularly out from said first support arm above a forward portion of said first raking machine, and at least one second shielding bar attached to and extending perpendicularly out from said second support arm above a forward portion of said second raking machine.
In the same field of endeavor, Knusting discloses shielding bars (127, 128) extending perpendicularly out from support arms above forward portions of raking machines to guard the rake from ramming into other objects (col. 16 lines 1-5).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Menichetti with shielding bars, as disclosed by Knusting, as a way of protecting the rake head if rammed. 

Regarding claim 19, Menichetti discloses the raking machine of claim 16. 
Menichetti does not disclose at least one first shielding bar attached to and extending perpendicularly out from said first support arm above a forward portion of said first rotary raking machine, and at least one second shielding bar attached to and extending perpendicularly out from said second support arm above a forward portion of said second rotary raking machine.
In the same field of endeavor, Knusting discloses shielding bars (127, 128) extending perpendicularly out from support arms above forward portions of raking machines to guard the rake from ramming into other objects (col. 16 lines 1-5).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Menichetti with shielding bars, as disclosed by Knusting, as a way of protecting the rake head if rammed. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ungruh (EP 0937382 B1) in view of Boetto (US 4151886 A).

Regarding claim 26, Ungruh discloses a method for collapsing a dual rotary raking machine for storage or transport, the machine comprising a cross member (see figure 2 below) for supporting a dual rotary raking machine comprising an elongated member having a first extension (9, left, figure 1) hingedly attached to a central section, a second extension (9, right, figure 1) hingedly attached to an opposite end of said central section, the method comprising the steps of: 
a. raising said first extension upward from a horizontal position to an upward angle; and 
b. raising said second extension upward from a horizontal position to an upward angle (see fig. 3).

Ungruh does not disclose a first piston attached to said first extension and to said central section for raising said first extension, or a second piston attached to said second extension and to said central section for raising said second extension. 
In the same field of endeavor, Boetto discloses pistons (66) attached to a central section and for raising lateral sections upwardly (col. 7 lines 5-15).
It would be obvious to one of ordinary skill in the art to provide the extensions disclosed by Ungruh with first and second pistons, as disclosed by Boetto, in view of the teaching by Boetto that it is known in the art to use pistons as actuators to raise extensions. 

Ungruh does not disclose wherein the upward angle of the first extension and the second extension is one hundred fifteen degrees. 
Boetto further discloses that it is beneficial to fold an agricultural implement beyond 90 degrees to reduce the maximum height and provide a more stable folded implement (col. 1 lines 38-44). 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Ungruh with extensions that fold beyond 90 degrees, as disclosed by Boetto, to reduce the maximum height and provide a more stable folded implement. It would be obvious to provide the rake with a raised position that has an angle of about one hundred fifteen degrees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A). 

    PNG
    media_image1.png
    354
    373
    media_image1.png
    Greyscale

Ungruh, Figure 2
Response to Arguments

Applicant’s arguments with respect to claim(s) 9-11, 15, 16, 21-24, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant argues that the Ungruh reference (EP 1108352 A1) from the 3/8/2022 office action provides no space or accommodation for over-rotation beyond 90 degrees. The reference (EP 0937382 B1) used to reject claim 26 in this office action can be seen to have a larger cross member that would allow for over-rotation. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671